Fl LE.
        IN CLERKS OFFICE                                 This .opinion was filed for record

       DA    AUG 2 8 2014        t
IIUPMME COURT,IJDICI'I OI'M:II ..ul                      at- s:oodtk\ on ttY,9-2?'h20J4
                                                          .   ·..



                                                                    Ronald R. Carperri:er
~                                                                   Supreme Court Clark



   IN THE SUPREME COURT OF THE STATE OF WASHINGTON




  CERTIFICATION FROM UNITED STATES                )
  DISTRICT COURT FOR THE EASTERN                  )
  DISTRICT OF WASHINGTON IN                       )                 No. 88414-5
                                                  )
  KELLI GRAY and all others similarly situated,   )                   En Bane
                                                  )
                     Plaintiffs,                  )
                                                  )   Filed           AUG 2 8 2014
  v.                                              )
                                                  )
  SUTTELL & ASSOCIATES; MIDLAND                   )
  FUNDING, LLC; MARK T. CASE and JANE             )
  DOE CASE, husband and wife; and KAREN           )
  HAMMER and JOHN DOE HAMMER,                     )
                                                  )
                     Defendants.                  )
                                                  )
  ------------------------- )
                            )
   EVA LAUBER; DANE SCOTT; SCOTT          )
   BOOLEN; JOEL FINCH; and all others     )
   similarly situated,                    )
                                          )
               Petitioners,               )
                                          )
   v.                                     )
                                          )
   ENCORE CAPITAL GROUP, INC.; MIDLAND )
   FUNDING, LLC; MIDLAND CREDIT           )
   MANAGEMENT, INC.; SUTTELL & HAMMER, )
   PS; MARK T. CASE and JANE DOE CASE,    )
   husband and wife; MALl SAL. GURULE and )
No. 88414-5


JOHN DOE GURULE; KAREN HAMMER and                     )
ISAAC HAMMER, wife and husband; WILLIAM               )
SUTTELL and JANE DOE SUTTELL, husband                 )
and wife,                                             )
                                                      )
                   Responden~.                        )
                                                      )




      WIGGINS, J.-ln response to questions certified to this court, we hold that debt

buyers fall within the definition of "collection agency" under the Washington Collection

Agency Act (WCAA), chapter 19.16 RCW, when they solicit claims for collection.

Accordingly, if the court finds that Midland Funding LLC solicited claims, then Midland

Funding is a collection agency and it cannot file collection lawsuits without a license.

                                           ISSUES

          The United States District Court for the Eastern District of Washington certified

the following questions to us:

     1.      Does the definition of "collection agency" in RCW 19.16.1 00(2) 1

             include a person who 1) purchases claims that are owed or due or

             asserted to be owed or due another, 2) undertakes no activity on said

             delinquent consumer account but rather contracts with an affiliated

             collection agency to collect the purchased claims, and 3) is the




1The definitions in this section were recently alphabetized pursuant to RCW 1.08.015(2)(k).
LAWS OF 2013, ch. 148, §§ 1, 3. Accordingly, the definition of "collection agency" is now under
RCW 19.16.1 00( 4 ). However, this opinion cites to prealphabetized RCW 19.16.100 to ensure
consistency with the briefs.


                                              2
No. 88414-5


              named plaintiff in a subsequent collection lawsuit for said purchased

              claims?

      2.      Can a company, such as Midland Funding, LLC, file lawsuits in the

              [state of] Washington on delinquent consumer accounts without being

              licensed as a collection agency as defined by RCW 19.16.1 00(2)?

Certification from United States District Court for the Eastern District of

Washington, No. CV-09-251-EFS consolidated with No. CV-1 0-5132-EFS (E.D.

Wash. 2013).

                                            FACTS

           This lawsuit involves two consolidated suits: Gray v. Sutte/1 & Assocs., No. CV-

09-251-EFS (E. D. Wash.), and Lauber v. Encore Capital Grp., No. CV-1 0-5132-EFS

(E.D. Wash.). 2 On April8, 2011, plaintiffs filed an amended complaint, alleging claims

under Washington's Consumer Protection Act (WCPA), chapter 19.86 RCW, and the

federal Fair Debt Collection Practices Act (FDCPA), 15 U.S.C.        §§ 1692-1692p. These

claims are based in part on plaintiffs' assertion that Midland Funding's business


2 In the Gray lawsuit, Kelli Gray failed to pay for an item she ordered from Spiegel Brands Inc.
Electronic Case File (ECF) 428, at 1. Midland Funding purchased Gray's defaulted Spiegel
account and assigned the account to its servicer, Midland Credit Management Inc. (MCM),
which then turned the account over to Suttell & Associates, a law firm that filed a collection
lawsuit against Gray in Spokane County Superior Court. /d. at 1-2. On August 12, 2009,
Gray filed her lawsuit, alleging that the Midland defendants and Suttell violated the federal
Fair Debt Collection Practices Act (FDCPA), 15 U .S.C. §§ 1692-1692p; Washington's
Consumer Protection Act (WCPA), chapter 19.86 RCW; and the WCAA by serving and filing
time-barred lawsuits, requesting unreasonable attorney fees, and acting as a collection
agency without a license. ECF at 1-2. On November 10, 2010, plaintiffs Eva Lauber, Dane
Scott, Scott Boolen, and Joel Finch filed their putative class action on debt obligations that
they failed to pay. /d. The Lauber plaintiffs' complaint similarly alleges violations of the
FDCPA, WCPA, and WCAA based on the filing of affidavits in state court actions, and a
license claim. /d. On December 29, 2010, the court consolidated the Lauber and Gray cases.
/d.


                                               3
No. 88414-5


arrangements and debt collection processes violated the WCAA.                      See RCW

19.16.440; Evergreen Collectors       v.   Holt, 60 Wash. App. 151, 155, 803 P.2d 10 (1991)

(violation of WCAA is a per se violation of the CPA). The following chart illustrates the

relationships between Midland Funding and its parent companies.

                   Encore Capital Group Inc. (publicly held corporation)
                                             l   Owns
              Midland Credit Management Inc. (licensed collection agency)


             Midland Portfolio Services     lnt~::ns      100% of Midland Funding)
                                             l   Owns
            Midland Funding LLC (debt buying entity that owns the accounts?

         Midland Funding purchases defaulted receivables, i.e., consumers' unpaid

financial commitments to credit originators such as banks, credit unions, consumer

finance      companies,     commercial       retailers,    auto   finance   companies,     and

telecommunication companies. Midland Funding has no employees and is merely a

holding company for the delinquent accounts it purchases.

         Midland Credit Management (MCM) services the defaulted accounts on behalf

of Midland Funding. Pursuant to the "Servicing Agreement," MCM decides how to

collect on the defaulted accounts purchased by Midland Funding. MCM's employees

manage the collection process and perform the collection acts for these defaulted

accounts. MCM is licensed by the State of Washington as a collection agency. To

fulfill its servicing duties, MCM contracts directly with Suttell & Associates, a law firm,




3   Note that MCM, the collection agency, owns the "owner" of the accounts it is collecting.


                                                  4
No. 88414-5


to file collection lawsuits in Midland Funding's name. From 2005 to 2010, 1,082 cases

were filed in Washington superior courts naming Midland Funding LLC as plaintiff.

         Defendants Midland Funding and Suttell argue that prior to recent amendments

to the WCAA, debt buyers did not fall within the definition of "collection agencies."

Thus, Midland Funding did not need not to obtain a collection agency license. In

February 2013, the federal district court certified the above questions to this court.

    I.   Overview of Washington's Collection Agency Act

         Both state and federal law regulate collection agencies. The WCAA, chapter

19.16 RCW, enacted in 1971, requires collection agencies to obtain a license, follow

certain internal procedures, and adhere to a code of conduct.              Prior to recent

amendments, the WCAA defined "collection agency" as:

                 (a) Any person directly or indirectly engaged in soliciting
            claims for collection, or collecting or attempting to collect
            claims owed or due or asserted to be owed or due another
            person;

                  (b) Any person who directly or indirectly furnishes or attempts to
            furnish, sells, or offers to sell forms represented to be a collection
            system or scheme intended or calculated to be used to collect claims
            even though the forms direct the debtor to make payment to the
            creditor and even though the forms may be or are actually used by
            the creditor himself or herself in his or her own name;

                 (c) Any person who in attempting to collect or in collecting his or
            her own claim uses a fictitious name or any name other than his or
            her own which would indicate to the debtor that a third person is
            collecting or attempting to collect such claim.

Former RCW 19.16.100(2) (2003) (emphasis added). 4



4The drafters of the original 1971 bill included "factoring" agencies under the definition of
collection agencies. That language did not survive the Senate Judiciary Committee's review.
See Substitute S.B. 796, at 2, 42d Leg., 1st Ex. Sess. (Wash. Apr. 21, 1971) (on file with


                                             5
No. 88414-5


          A recent amendment, effective October 1, 2013, adds subsection (d) to this

definition:

                    (d) Any person or entity that is engaged in the business of
               purchasing delinquent or charged off claims for collection
               purposes, whether it collects the claims itself or hires a third party for
               collection or an attorney for litigation in order to collect such claims.

LAWS      oF    2013, ch.     148, § 1 (emphasis added) (codified              at RCW

19.16.1 00(2)( d)).

          The federal FDCPA was enacted in 1977 to combat abusive debt collection

practices. 15 U.S.C. § 1692. Some provisions of the WCAA parallel provisions of

the FDCPA, but there are notable differences. For instance, the FDCPA regulates

'"debt collector[s]"' as opposed to "collection agencies."            15 U.S.C. § 1692a(6).

Because the FDCPA's definition of "debt collectors" differs from the WCAA's definition

of "collection agency," we do not find courts' interpretations of the FDCPA definition

instructive in this case.

    II.   Overview of Debt Purchasing

          Since the enactment of the WCAA, the debt collection industry has grown and

changed to keep up with the increasing amount of consumer delinquent debt. 5 The



Wash. State Archives). Factoring consists of lending money to commercial clients, taking
accounts receivable as security, and collecting upon those accounts. While factoring is a
form of alternative financing to improve working capital, working with a collection agency is
an attempt to recover old debt.
5 As of November 2013, American consumers held over $800 billion of revolving, unsecured
debt. Consumer Credit- G. 19: Current Release: June 2014, BOARD OF GOVERNORS OF FED.
RES. SYs., http://www.federalreserve.gov/releases/g19/Current/#table1 (release date Aug. 7,
2014). According to a 2009 government accountability office report, "[a]pproximately 6.6
percent of credit cards were 30 or more days past due in the first quarter of 2009-the highest
[delinquency] rate in 18 years." U.S. Gov't Accountability Office, Credit Cards: Fair Debt


                                                  6
No. 88414-5


Federal Trade Commission noted that '"[t]he most significant change in the debt

collection business in recent years has been the advent and growth of debt buying."'

FED. TRADE COMM'N, THE STRUCTURE AND PRACTICES OF THE DEBT BUYING INDUSTRY 1

(2013) (alteration in original) (quoting FED. TRADE COMM'N, COLLECTING CONSUMER

DEBTS: THE CHALLENGE OF CHANGE 13 n.1 (2009)). Although a relatively new industry,

by 2007, the debt collection industry employed over 200,000 people and reported

annual revenue of $58 billion from consumer collections. RICK JURGENS & ROBERT J.

HOBBS, NAT'L CONSUMER LAW CTR., THE DEBT MACHINE, HOW THE COLLECTION

INDUSTRY HOUNDS CONSUMERS AND OVERWHELMS COURTS 5 (201 0). A "debt buyer" is

an entity or individual that purchases delinquent or charged-off debts from a creditor,

usually for a fraction of the face value of the debt, and then takes some action to

collect on those claims. H.B. REP. on SUBSTITUTE H.B. 1822, at 2, 63d Leg., Reg.

Sess. (Wash. 2013).

       There is growing concern that collection practices employed by debt buyers are

harmful to consumers. A legislative staff summary of public testimony in support of the

recent amendments reported:

       Many of the worst abuses in the debt collection industry are by debt
       buyers. Debt buyers purchase mass portfolios of charged off debt for
       pennies on the dollar, with little evidentiary basis, and get massive
       default judgments because the consumers have no notice of the lawsuit.
       Consumers have had to go to great lengths to rectify judgments based
       on fraudulent or paid-off claims that were sold to debt buyers who did not
       know they were buying illegitimate claims.

/d. at 3.


Collection Practices Act Could Better Reflect the Evolving Debt Collection Marketplace and
Use of Technology 1 (2009), www.gao.gov/new.items/d09748.pdf.


                                            7
No. 88414-5


      Indeed, up to one-half of all purchased debt is resold several times over, which

can make it difficult for the original debtor to recognize the debt because the collector

is no longer the original creditor. FED. TRADE COMM'N, REPAIRING A BROKEN SYSTEM:

PROTECTING CONSUMERS IN DEBT COLLECTION LiTIGATION AND ARBITRATION 5 (201 0).

Responding to these concerns, the Washington State Legislature amended the WCAA

in 2013 to explicitly reach debt buying entities.      The issue here is whether the

preamended definitions also cover debt buyers.

                                      ANALYSIS

       Certified questions from federal court are questions of law that we review de

novo. Bradburn v. N. Cent. Reg'/ Library Dist., 168 Wash. 2d 789, 799, 231 P.3d 166

(201 0). We consider the legal issues not in the abstract but based on the certified

record provided by the federal court. /d. (citing RCW 2.60.030(2)). Once the court has

decided to rule on a certified question pursuant to RCW 2.60.020, the ruling is not

advisory but resolves actual issues pending in the federal proceeding and will be legal

precedent in all future controversies involving the same legal question. In re Elliott, 74
Wash. 2d 600, 446 P.2d 347 (1968).

       Here, we hold that debt buyers are collection agencies under the WCAA when

they solicit claims for collection. Accordingly, if Midland Funding solicits claims for

collection, it is a collection agency and may not file collection lawsuits in Washington

without a license. RCW 19.16.110 (no person shall act as a collection agency without

first having applied for and obtained a license).




                                            8
No. 88414-5


    I.     Whether a Debt Purchaser Is a "Collection Agency" Subject to Licensing
           Requirements under the WCAA

           The first issue is whether debt buyers are "collection agencies" subject to

licensure under the WCAA. The relevant statutory provision defines a "collection

agency" as

           [a]ny person directly or indirectly engaged in soliciting claims for
           collection, or collecting or attempting to collect claims owed or due or
           asserted to be owed or due another person.

RCW 19.16.1 00(2)(a). 6 We hold this definition is ambiguous, but the most reasonable

interpretation is that debt buyers fall within it when they solicit claims for collection. 7

Recent amendments additionally clarify that this interpretation is correct.

         A. The statute is ambiguous

            The purpose of statutory interpretation is "to determine and give effect to the

intent of the legislature." State v. Sweany, 174 Wash. 2d 909, 914, 281 P.3d 305 (2012);



6The statute also lists entities that are not collection agencies. RCW 19.16.1 00(3). However,
no provision specifically addresses debt buyers. Ch. 19.16 RCW.

7 "Solicit"
          clearly requires some affirmative conduct, but the statute's ambiguity arises because
parties disputed whether the statute applied to debt buyers who were soliciting/collecting
claims they owned, as opposed to third party claims. Indeed, the Collection Agency Board
(Board)-the agency charged with administering the WCAA-struggled to determine whether
debt buyers fall under the statutory definition due to this ambiguity. See RCW 19.16.41 0. In
a July 2004 meeting, the Board adopted an interpretation that debt buyers that collect solely
on their own claims and in their own names are not covered by chapter 19.16 RCW. But in
a more recent October 2011 board meeting, the Board acknowledged its 2004 decision and
asked an assistant attorney general to reexamine whether debt buyers fall under the definition
of a "collection agency" in RCW 19.16.1 00(2). The assistant attorney general offered no
answer but suggested that debt buyers should fall under the department's regulatory
oversight responsibilities. Finally, during a September 2012 meeting, the Board unanimously
passed a resolution that the Board should "continue to review the issues" and "that the
Board's current and past minutes are not intended for use as persuasive authority on those
issues." Thus, the enforcing agency struggled to determine whether debt buyers fell within
the scope of the definition, ultimately deciding that further research was necessary. This
supports the conclusion that the statutory language is ambiguous.


                                                9
No. 88414-5


State v. J.P, 149 Wash. 2d 444, 450, 69 P.3d 318 (2003); In re Pers. Restraint of

Williams, 121 Wash. 2d 655, 663, 853 P.2d 444 (1993). When possible, the court derives

legislative intent solely from the plain language enacted by the legislature, considering

the text of the provision in question, the context of the statute in which the provision

is found, related provisions, and the statutory scheme as a whole. State v. Ervin, 169
Wash. 2d 815, 820, 239 P.3d 354 (201 0); Dep't of Ecology v. Campbell & Gwinn, LLC,

146 Wash. 2d 1, 9-10, 43 P.3d 4 (2002). We employ traditional rules of grammar to

discern plain meaning. State v. Jim, 173 Wash. 2d 672, 689, 273 P.3d 434 (2012) (citing

State v. Bunker, 169 Wash. 2d 571, 578, 238 P.3d 487 (201 0)). If the statute remains

susceptible to more than one reasonable meaning, it is ambiguous. City of Seattle v.

Fuller, 177 Wash. 2d 263, 269-70, 300 P.3d 340 (2013).

       Here, the use of a comma and the disjunctive "or" to separate "soliciting claims

for collection" and "collecting or attempting to collect claims owed or due or asserted

to be owed or due another person" strongly suggests that there are two types of

collection agencies. See HJS Dev., Inc. v. Pierce County ex ref. Dep't of Planning &

Land Servs., 148 Wash. 2d 451, 473 n.94, 61 P.3d 1141 (2003); accord Riofta v. State,

134 Wash. App. 669, 682, 142 P.3d 193 (2006) ("or" is disjunctive unless there is clear

legislative intent to the contrary). In addition, the absence of a comma before the

qualifying phrase "owed or due or asserted to be owed or due another person"

indicates that the phrase refers only to the second type of collection agency.   Bunker,
169 Wash. 2d at 578 (under the last antecedent rule, a qualifying phrase refers to the

last antecedent, but a comma before the qualifying phrase indicates that the phrase

applies to all antecedents).


                                            10
No. 88414-5


      "Solicit" appears once more in another part of the statute listing prohibited

activities applicable to licensees; under RCW 19.16.250, licensees may not attempt

to enforce a claim by advertising or threatening to advertise sale of that claim and may

not solicit a claim by agreeing to advertise or threaten to advertise sale of that claim.

Thus, in both provisions, the two regulated actions are (1) enforcement/collection of a

claim and (2) solicitation of a claim.

       Accordingly, a reasonable reading of the statute is that it defines two types of

"collection agencies": those that solicit claims for collection and those that collect

claims owed to another.        Collection agencies that fall within the first category of

entities-entities that solicit claims for collection-need not collect claims owed to

another. Accordingly, we reject defendants' argument that debt buyers cannot be

collection agencies simply because they collect claims they purchase and own, and

we hold that debt buyers qualify as collection agencies under the WCAA as long as

they solicit claims for collection.

       The statute does not define "solicit."        See RCW 19.16.1 00.      Webster's

dictionary defines "solicit" as "to endeavor to obtain by asking or pleading."

WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY 2169 (2002). In other words,

soliciting claims for collection involves conduct aimed at procuring a claim for

collection. A passive market participant does not "solicit" claims for collection. There

must be some affirmative act on the part of the solicitor. For example, the solicitor

could advertise that it is purchasing claims, target individual sellers, enter into

contracts with sellers to purchase claims, or perform market-based research to

generate lists used to purchase claims.          See, e.g., RCW 19.182.01 0(7) ("direct


                                            11
No. 88414-5


solicitation" means "the process in which the consumer reporting agency compiles or

edits for a client a list of consumers who meet specific criteria and provides this list to

the client or third party on behalf of the client for use in soliciting those consumers for

an offer of a product or service"). By contrast, if a company is formed, sits idle, and

never actually solicits or acquires any claims for collection, that company has not

solicited claims for collection.   Nor has a company solicited claims if it engages in no

marketing and merely passively accepts offers.

       Here, it is possible that Midland Funding solicited claims for collection if it

affirmatively acted to acquire the claims it collected on. 8        But there are disputes

whether Midland Funding is, in fact, a passive debt buyer as opposed to one that

solicits claims for collection. It is not our task to make factual findings, only to explain




8  Midland Funding was formed to purchase claims for collection, has actually purchased
claims, and has subsequently filed 7,278 collection lawsuits in Washington between 2005 and
2010. It strains credulity to suggest that Midland Funding acquired 7,278 claims for collection
without ever undertaking any steps to solicit claims. In addition, defendant Encore Capital
files reports with the United States Securities and Exchange Commission (SEC). Defendants
Midland Funding and MCM's financial and operational information are not separately required
but, rather, are subsumed in the disclosures made by Encore Capital to the SEC. Indeed, in
its 201 0 10-Q filing with the SEC, Encore Capital explains:

       Encore Capital Group, Inc. ("Encore"), through its subsidiaries (collectively, the
       "Company"), is a systems-driven purchaser and manager of charged-off consumer
       receivable portfolios .... The Company purchases receivables based on account-
       level valuation methods, and employs a suite of proprietary statistical models
       across the full extent of its operations .... Moreover, the Company has one of the
       industry's largest distressed consumer databases, comprised of approximately 20
       million consumer accounts.

ECF 128-1, at 5 (Encore Capital Grp. Inc. Quarterly Report (Form 10-Q), at 3 (Aug. 2, 201 0)).

Although the SEC filing does not conclusively establish that Midland Funding solicits claims
for collection, it has no employees and acts only through employees of other Encore Capital
subsidiaries.


                                              12
No. 88414-5


Washington law.     Thus, we hold that Midland Funding, a debt buyer, is a "collection

agency" under RCW 19.16.1 00(2) if the district court finds that Midland Funding

solicited claims for collection-that is, if Midland Funding or its agents took any

affirmative steps to obtain claims for collection.

       Regarding the remainder of the definition, there is no dispute that debt buyers

like Midland Funding are purchasing "claims" because Midland Funding purchases

portfolios of consumer debt, particularly credit card obligations, arising from

agreement or contract. See former RCW 19.16.1 00(5) ("claim" is "any obligation for

the payment of money or thing of value arising out of any agreement or contract,

express or implied"). In addition, Midland Funding solicits claims "for collection" even

if it outsources the collection as long as its purpose for soliciting the claim is collection.

None of the statutory exemptions applies to persons who outsource collection. See

former RCW 19.16.1 00(3)(a)-(f). In sum, debt buyers like Midland Funding fall within

the statutory definition of "collection agency" if they solicit claims for collection. This

interpretation gives effect to the overall purpose of the WCAA-to prohibit unfair or

deceptive debt collection practices.

   B. The 2013 amendments to RCW 19.16.100 clarify that debt buyers are
      "collection agencies"

       Although we generally presume that a new legislative enactment is an

amendment that changes a law, the presumption may be rebutted by clear evidence

that the legislature intended an interpretive clarification. State v. Elmore, 154 Wash. App.
885, 905, 228 P.3d 760 (201 0) (citing Johnson v. Morris, 87 Wash. 2d 922, 926, 557 P.2d
1299 (1976)); see also Roe v. TeleTech Customer Care Mgmt. (Colo.) LLC, 171 Wash. 2d
13
No. 88414-5


736, 751, 257 P.3d 586 (2011 ). The new amendment provides that a collection agency

includes:

           (d) Any person or entity that is engaged in the business of
      purchasing delinquent or charged off claims for collection purposes,
      whether it collects the claims itself or hires a third party for collection or
      an attorney for litigation in order to collect such claims.

LAWS OF 2013, ch. 148, § 1 (codified at RCW 19.16.100(2)(d)).             There are two

indications that this amendment is a clarification and not a change in the law.

      First, as discussed, former RCW 19.16.100(2)(a) was ambiguous with respect

to whether debt buyers who collect on claims they purchase and own are "collection

agencies." See Elmore, 154 Wash. App. at 905 (one indication a new enactment is a

clarification is that the original statute was ambiguous). There has been no judicial

guidance on the issue; no court has addressed whether debt buyers were included in

the statutory definition. Indeed, the reason the legislature amended the statute was

to make clear that debt buyers are covered. See FINAL B. REP. ON SUBSTITUTE H.B.

1822 at 1, 63d Leg., Reg. Sess., at 1 (Wash. 2013); H.B. REP. ON SUBSTITUTE H.B.

1822, at 2-3 (writing that debt buyers were not "specifically" or "technically" covered

by the WCAA, suggesting they were implicitly covered). The amended definition does

not conflict with the former statute. The legislature has merely clarified a definition

that, in application, connoted an ambiguous meaning.

       Second, the legislature amended RCW 19.16.100 following uncertainty as to

whether the original enactment encompassed debt buyers. When an amendment is

adopted soon after a disagreement regarding the meaning of the law, courts have

concluded that the amendment is clarifying. See, e.g., Barstad      v. Stewart Title Guar.


                                            14
No. 88414-5


Co., 145 Wash. 2d 528, 536-37, 39 P.3d 984 (2002) (legislature amended definition after

we declined to interpret definition in four consecutive decisions, holding that amended

statute resolved ambiguity); McGee Guest Home, Inc. v. Oep't of Soc. & Health Servs.,

142 Wash. 2d 316, 324, 12 P.3d 144 (2000) (amendments clarified legislature's view of

statute that a recent superior court decision had called into question). Here, for eight

years the Board struggled to determine whether debt buyers fell within former RCW

19.16.1 00(2)(a), ultimately deciding at a meeting in September 2012 that the issue

required yet further examination. Just a few months later, H. B. 1822 was introduced

in the House of Representatives. H.B. 1822, 63d Leg., Reg. Sess. (Wash. 2013) (first

reading on Feb. 11, 2013).    Thus, the amendment's aim was to clarify uncertainties

that arose from the enforcement of the WCAA.

       To conclude, we hold that the preamended definition of "collection agency"

includes debt buyers who solicit claims for collection. Midland Funding meets this

requirement if it sought to purchase delinquent debts for collection.       The recent

amendment clarifies that debt buyers are collection agencies.

 II.   Whether Midland Funding May File Collection Lawsuits in Washington without
       a License

       The second certified question is whether a company, such as Midland Funding,

can file lawsuits in the state of Washington on delinquent consumer accounts without

being licensed as a collection agency. We hold that it cannot if it is found to be a

"collection agency" under former RCW 19.16.1 00(2) because RCW 19.16.110




                                           15
No. 88414-5


unambiguously requires persons acting as a collection agency to first obtain a

license. 9

       RCW 19. 16.110 provides:

       No person shall act, assume to act, or advertise as a collection agency
       or out-of-state collection agency as defined in this chapter, except as
       authorized by this chapter, without first having applied for and obtained
       a license from the director.

All persons who act as a collection agency under the WCAA must obtain a license

under RCW 19. 16.110. 10 Here, if the district court finds that Midland Funding is a

"collection agency," then Midland Funding is in violation of RCW 19. 16.110. RCW

19. 16.110 unambiguously requires any person acting as a collection agency to obtain

a license.    Midland Funding acts as a collection agency if it solicits claims for

collection. See former RCW 19. 16.1 00(2)(a). This section applies whether or not a

collection agency files collection lawsuits. 11




9 RCW 19. 16.260, regarding licensing prerequisites to collection lawsuits, was amended in
2013 to require collections agencies that file lawsuits to collect their own claims to allege and
prove that they are licensed. See LAws OF 2013, ch. 148, § 3 (adding "its own claim or" to the
provision). Because we can and do decide the case pursuant to RCW 19. 16.110, we need
not analyze the effect of this amendment. We also note that courts have analyzed claims
under RCW 19. 16.110 separately from claims under RCW 19. 16.260. See Moritz v. Daniel
N. Gordon, PC, 895 F. Supp. 2d 1097, 1112-113 (W.O. Wash. 2012) (finding plaintiff's RCW
19. 16.110 claim valid but the RCW 19.16.260 invalid because no evidence defendant violated
RCW 19.16.260 simply by violating RCW 19. 16.11 0); see Paris v. Steinberg & Steinberg, 828
F. Supp. 2d 1212 (W.O. Wash. 2011) (analyzing RCW 19. 16.110 claim first and then turning
to RCW 19.16.260 claim).
10We note that an entity that originates loans and then merely collects on its own claims
would not qualify as a "collection agency" under RCW 19. 16.100 and thus would not need to
be licensed.
11 Midland Funding may also need a license under the WCAA if it is found to be an alter ego
of its parent, MCM.


                                               16
No. 88414-5


                                    CONCLUSION

      To conclude, we answer the first certified question: Yes, the definition of a

"collection agency" in RCW 19.16.100 includes debt buyers if the debt buyer solicits

claims for collection. We answer the second certified question: No, Midland Funding

may not file lawsuits in Washington on delinquent consumer accounts without a

license if the district court finds that Midland Funding is a collection agency.




                                            17
No. 88414-5




                        v
      WE CONCUR.




                   18